Title: James Madison to Levi Lincoln, 2 January 1834
From: Madison, James
To: Lincoln, Levi


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany. 2. 1834
                            
                        
                        
                        J. Madison with his best respects to Govr. Lincoln, offers him many thanks for the "Report by Professor
                            Hitchcock, on the Geology &c &c of Massachusetts; with the Illustrations Plates. The work is of much
                            intrinsic value, and presents an example which it may be ho[pe]d will not be lost on other States.
                        
                            
                                
                            
                        
                    